DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: The limitations “said first end” in Lines 4-5 and “said second end” in Line 5 must be made clear as to whether these recitations are referring to the first end and the second end of the flue and not the first end and the second end of the nosecone which is recited in line 3 of Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Murphy et al. (USPN 5,685,851).

Re Claim 1, Garrison discloses a connection apparatus for attachment of members of a medical device (Garrison Figs. 3 and 4), comprising: a nosecone (14) having a first end (46a) and a second end (14a) (Garrison Fig. 8); a flue (18) having a first end (18a), a second end (18b), and an overmold portion (48) (Garrison ¶ 0038; Figs. 4-5), said flue (18) having a base (18c) on said first end (18a) (as seen in Garrison Fig. 3); and said second end (14b) of said nosecone (14) releasably engaging said first end (18a) of said flue (18). However, Garrison does not disclose said flue having an overmold portion on said second end, and wherein said overmold portion of said flue has a protrusion extending radially inward from an inner surface thereof. 
	Murphy discloses a handpiece (Murphy Figs. 4A and 4B) comprising a flue (124’), wherein the flue (124’) has an overmold portion (26’) at its distal end, wherein said overmold portion (26’) of said flue (124’) has a groove (200) extending radially inward from an inner surface of the flue (124’) (as seen in Murphy Fig. 4A), the overmolded groove for facilitating a snap-type attachment (Murphy Col. 8 Lines 58-61 and Col. 9 Lines 35-38). Therefore, it would have been obvious before the effective filing date of the present invention to have configured the flue of Garrison to comprise an overmold portion at its distal end, wherein said overmold portion of said flue has a groove extending radially inward from an inner surface of the flue as disclosed by Murphy, the overmolded groove for facilitating a snap-type attachment. Furthermore, Murphy discloses the flue (124’) having a protrusion (198) which mates with the groove (200) of the overmold portion (26’) (as seen in Murphy Figs. 4A and 4B). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have configured the flue of Garrison to comprise the protrusion on the overmold portion and the groove on the flue since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

    PNG
    media_image1.png
    444
    456
    media_image1.png
    Greyscale

Re Claim 2, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison further discloses wherein said nosecone (14) includes a first overmold portion (70) at said first end (46a) (Garrison Fig. 4 - proximal end of outer housing 48; ¶ 0039) and a second overmold portion (14b) at said second end (14a) (Garrison Fig. 4 - annular rings 14b at distal end 14a of nosecone 14). In prior art Garrison, the first overmold portion and the second overmold portion are integrally formed. However, it has been held that the use of a multipart construction over a one-piece construction would merely be a matter of design choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Re Claim 5, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison discloses wherein said overmold portion of said flue (18) includes an irrigation port (24) (Garrison ¶ 0034-0035).

Re Claim 21, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison further discloses wherein said overmold portion (48) covers an end face (18d) on an end of said base (18c) (Garrison Annotated Fig. 3 above; wherein portion 18d of flue (see annotated figure above) is covered by overmolded outer housing 48 when the flue is connected to overmolded outer housing 48, as seen in Garrison Fig. 4).  

Re Claim 22, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison fails to disclose wherein said protrusion is at least one rib circumscribing an inner circumference of said flue from said inner surface. Murphy discloses the groove (200) on the overmold portion (26’) and wherein at least one rib (198) circumscribes the circumference of said flue (124’) (as seen in Murphy Figs. 4A and 4B), the configuration for facilitating a snap-type attachment between the groove and a mating structure that engages the groove (Murphy Col. 8 Lines 58-61 and Col. 9 Lines 35-38). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have had the rib on the overmold portion and the groove on the flue, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
	Therefore, it would have been obvious before the effective filing date of the present invention to have configured the protrusion of Garrison in view of Murphy to be at least one rib circumscribing an inner circumference of said flue from said inner surface as disclosed by Murphy, the configuration for facilitating a snap-type attachment between the groove and a mating structure that engages the groove. Furthermore, as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to protrusion on the overmold portion and the groove on the flue since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Re Claim 23, Garrison in view of Murphy disclose all of the limitations of Claim 5. Garrison fails to disclose wherein said protrusion of said overmold portion is positioned between at least a portion of said base and said irrigation port. Murphy discloses wherein said groove (200) of said overmold portion (26’) is positioned between at least a portion of a base (portion of 124’ connected to housing 118) and an irrigation port (185) (as seen in Murphy Figs. 4A and 4B), the configuration for facilitating a snap-type attachment between the groove and a mating structure that engages the groove (Murphy Col. 8 Lines 58-61 and Col. 9 Lines 35-38).
	Therefore, it would have been obvious before the effective filing date of the present invention to have configured the protrusion of Garrison in view of Murphy wherein said protrusion of said overmold portion is positioned between at least a portion of said base and said irrigation port as disclosed by Murphy, the configuration for facilitating a snap-type attachment between the groove and a mating structure that engages the groove. Furthermore, as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to protrusion on the overmold portion and the groove on the flue since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Re Claim 24, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison fails to disclose wherein said protrusion of said overmold portion provides a fluid tight seal in a direction from said first end of said flue to said second end of said flue. Murphy discloses wherein said groove (200) of said overmold portion (26’) provides a fluid tight seal in a direction from said first end of said flue (124’) to said second end of said flue (124’), wherein the circumferential groove (200) and protrusion (198) facilitate a snap-type attachment for easily disconnecting the overmold portion from the flue (Murphy Col. 8 Lines 58-61 and Col. 9 Lines 35-38 - wherein the snap-type attachment is being interpreted as a fluid tight seal). 
	Therefore, it would have been obvious before the effective filing date of the present invention to have configured the protrusion of Garrison in view of Murphy to provide a fluid tight seal in a direction from said first end of said flue to said second end of said flue as disclosed by Murphy, wherein the circumferential groove (200) and protrusion (198) facilitate a snap-type attachment for easily disconnecting the overmold portion from the flue. Furthermore, as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to protrusion on the overmold portion and the groove on the flue since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
 
Re Claim 25, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison fails to disclose wherein the overmold portion includes a first end adjacent to said base and an opposing second end distal from said base, and wherein said first end of the overmold portion includes said protrusion. Murphy discloses wherein the overmold portion (26’) includes a first end adjacent to said base (portion of 124’ connected to housing 118) and an opposing second end distal from said base, and wherein said first end of the overmold portion includes said groove (200). In the present case, it would have been an obvious matter of design choice to modify Garrison in view of Murphy to include the overmold portion includes a first end adjacent to said base and an opposing second end distal from said base, and wherein said first end of the overmold portion includes said protrusion, since applicant has not disclosed that having such an embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). Furthermore, as stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to protrusion on the overmold portion and the groove on the flue since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Murphy et al. (USPN 5,685,851) as applied to Claim 2 above, and further in view of Page et al. (USPN 5,466,020).

Re Claim 3, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison in view of Murphy fail to disclose wherein said second overmold portion of said nosecone extends both radially outward from an outer surface to engage a groove of said base of said flue and radially inward from an inner surface. Page discloses a connector (Page Figs. 2 and 3) having a first member (11) and a second member (12) wherein an overmold portion (13) of the first member (11) extends both radially outward from an outer surface to engage a groove (21) of said second member (12) and radially inward from an inner surface for creating a fluid tight seal (Page Col. 5 Lines 22-64). Therefore, it would have been obvious before the effective filing date of the present invention to have configured the nosecone second overmold portion of Garrison in view of Murphy wherein said second overmold portion of said nosecone extends both radially outward from an outer surface to engage a groove of said base of said flue and radially inward from an inner surface, the configuration as disclosed by Page for creating a fluid tight seal.

Re Claim 4, Garrison in view of Murphy as applied to Claim 1 above, and further in view of Page disclose all of the limitations of Claim 3. Garrison also discloses wherein said second overmold portion (14b) of said nosecone (14) at least partially covers an end face (18d) of said second end (14a) of said nosecone (14) (as seen in Garrison Figs. 3 and 8; Garrison Annotated Fig. 3 above).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al. (USPGPub 2006/0052774) in view of Murphy et al. (USPN 5,685,851) as applied to Claim 1 above, and further in view of Stoddard et al. (USPN 6,256,859).

Re Claim 7, Garrison in view of Murphy disclose all of the limitations of Claim 1. Garrison in view of Murphy fail to disclose wherein said first end of said flue extends along a first axis and said second end of said flue extends along a second axis different from said first axis. Stoddard discloses an aspiration device (Stoddard Figs. 10 and 11) comprising a flue (244) having a first end (254) and a second end (234b), wherein said first end (254) of said flue (244) extends along a first axis and said second end (234b) of said flue (244) extends along a second axis different from said first axis wherein having a bent flue may be desirable for some medical procedures (Stoddard Col. 5 Lines 10-15; Figs. 10-11). Therefore, it would have been obvious before the effective filing date of the present invention to have configured the flue of Garrison in view of Murphy such that said first end of said flue extends along a first axis and said second end of said flue extends along a second axis different from said first axis, the configuration as disclosed by Stoddard wherein having a bent flue may be desirable for some medical procedures.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 03/04/2022 with respect to claim objection of Claim 2 and drawing objection for failure to comply with 37 CFR §1.83(a) have been fully considered and are persuasive. Applicant’s amendment of Claim 2 has overcome the claim objection. The claim objection of Claim 2 is hereinafter withdrawn. Applicant’s amendment of Claim 1 to clarify the structure that was believed missing from the specification and drawings is sufficient in overcoming the drawing objection. The drawing objection is hereinafter withdrawn.
Applicant’s arguments with respect to Claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s clarifying amendment to Claim 1 has necessitated a new grounds of rejection in the present case. Examiner no longer relies upon prior art Olichney. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783